Citation Nr: 0214089	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  02-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.	

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for bilateral hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's current hearing loss was not diagnosed 
until many years after service and is not related to such 
service.

6.  The veteran's tinnitus was not reported until many years 
after service and is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains his service 
medical records, and reports of private and VA audiological 
evaluations.  In July 2002, the veteran had a Travel Board 
hearing at the RO before the undersigned Board Member.  The 
veteran has reported that he had a private audiological 
evaluation in the 1970s, but that records of that evaluation 
are not available.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the rating decisions 
from April 2000 and April 2001, and a January 2002 statement 
of the case (SOC).  These documents together relate the law 
and regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding the claims.  In a March 
2001 letter, the RO informed the veteran of the provisions of 
the VCAA, and of the type of evidence needed to support his 
claims, and who would be responsible for obtaining such 
evidence.

II.  Service Connection for Hearing Loss and Tinnitus

The veteran contends that he has bilateral hearing loss and 
tinnitus that began during his service, and were caused by 
his exposure to noise in his duties as an aircraft mechanic.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when 
speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.
38 C.F.R. § 3.385 (2001).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.
5 Vet. App. at 160.

The veteran's service records confirm that his specialty was 
aircraft mechanic.  The reports of his service entrance and 
separation examinations both indicate that the veteran's 
hearing was 15/15 bilaterally on whispered voice tests.  The 
examination reports and other service medical records do not 
indicate that audiometric testing was ever performed.

The veteran had an audiological evaluation in November 1999 
at a private facility, the Ochsner Clinic in New Orleans, 
Louisiana.  On that evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55

100
LEFT
40
55
50
55
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The audiologist concluded that the veteran had bilateral 
sloping sensorineural hearing loss.

In March 2001, the veteran wrote that he had previously 
received treatment from a private audiologist, but that he 
was not able to get records of that treatment because the 
audiologist's office no longer existed.  He reported that the 
audiologist had given him his original prescription for 
hearing aids.  He reported that he had been a jet engine 
mechanic in service, and had regularly revved up engines to 
make adjustments.  He indicated that the private audiologist 
had informed him that his hearing loss was due to the 
acoustic trauma he had suffered in service.  He also stated 
that he had ringing in both ears.

The veteran had a VA audiological evaluation in May 2001.  
The examination report indicated that the veteran reported 
having had difficulty hearing since the 1970s.  He reported 
that his greatest hearing difficulty was when background 
noise was present.  He reported that he had been exposed to 
constant, daily loud engine noise during his Air Force 
service in 1951 to 1955.  He reported that the Air Force had 
supplied rubber earplugs, but that he had not worn them 
because he would not have been able to hear the airplanes 
coming.

The veteran reported that after service he had worked as a 
plumber for many years, and that he had not had significant 
noise exposure in his work or through any recreation.  He 
reported that he had undergone hearing testing in the 1970s, 
and that a hearing loss had been found.  He reported that he 
had not undergone any other testing until 1999.  He reported 
that he had mild ringing tinnitus a few times a month.  On 
the testing, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
75
95
LEFT
40
50
60
60
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The audiologist's impression was moderately severe 
sensorineural hearing loss.  The audiologist provided the 
following opinion about the likely etiology of the veteran's 
hearing loss:

Since hearing on the 1955 discharge 
physical (at the age of 27) is noted to 
be normal and there is no documentation 
until 1999 (at the age of 70) of hearing 
loss, it is unlikely that the hearing 
loss now exhibited was related to noise 
exposure while serving in the Air Force.  
It is more likely that the sensorineural 
hearing loss now exhibited is related to 
noise exposure after service, advancing 
age, or some other cause.

In March 2002, the veteran wrote that when he had worked on 
aircraft engines in service, he had tuned by sound, and had 
not worn the supplied earplugs, which had not worked well 
anyway.  He reported that he had heard ringing in his ears 
during service.  He reported that he had often lost his 
hearing at the end of a day spent working on engines, only to 
have his hearing return by the following morning.  He wrote 
that his hearing had diminished since he had left service, 
and that he had finally gotten hearing aids in 1982.  He 
reported that he had never been exposed to a similarly loud 
working environment after service, when he had worked as a 
plumber and later as a supervisor.

In his July 2002 hearing, the veteran testified that his 
primary duties in service had been as an aircraft mechanic.  
He reported that he had been exposed to constant, very loud 
noise from the engines.  He also reported that it had been 
necessary to monitor the sound of the engines in order to 
adjust them, so he had not used the earplugs that were 
available.  He stated that he had often been near airplanes 
when they took off, and that the noise exposure had been even 
greater then.  He reported that after service he had worked 
as a plumber, and later in an office running his own 
estimating business.  

He indicated that he had not been exposed to significant 
noise in his post-service work.  He reported that, in the 
1970s, his work had required a lot of telephone contacts, and 
that people had complained that he did not hear them well 
over the telephone.  He further reported that he consulted an 
audiologist at that time, underwent testing, and got hearing 
aids.  He recalled that the audiologist had told him that his 
hearing loss was caused by noise exposure.  He reported that 
he had gone to the Ochsner Clinic in 1999 when his hearing 
aids stopped working.  He stated that his Air Force service 
was his only exposure to loud noises.

The veteran's representative asserted that the whispered 
voice test that was reported on the veteran's service 
examinations was not a worthwhile test.  The representative 
expressed disagreement with the opinion of the VA audiologist 
who had examined the veteran in May 2001.  The representative 
asserted that the audiologist had not asked the veteran 
whether he had had any noise exposure after service.  The 
veteran indicated that he was not certain when he had begun 
to notice tinnitus, but that possibly it had been four to ten 
years prior to the 2001 hearing, and ten or more years after 
his separation from service.  He reported that he heard 
ringing in his ears occasionally, and not at all times.

The audiological testing in 1999 and 2001 shows that the 
veteran currently has bilateral hearing loss that meets the 
VA definition of hearing loss disability.  The veteran's 
service medical records show normal hearing on the whispered 
voice test, but unfortunately do not include any audiometric 
testing.  The VA examiner concluded that the whispered voice 
testing was sufficient to show that the veteran had normal 
hearing.

The veteran has indicated that he did not undergo 
audiological testing until the 1970s, many years after 
service.  The long interval between the veteran's service and 
the earliest finding of hearing loss disability makes it 
difficult to show a connection between service and the 
current disability.  

The VA audiologist who provided the only competent opinion in 
this case, considered the likely etiology of the hearing loss 
opined that it was unlikely that the current hearing loss was 
related to the veteran's exposure to noise during service.  
Since the only competent opinion is against the veteran's 
claim, The Board finds that the preponderance of the evidence 
is against a finding that the current hearing disability was 
incurred in service.

With regard to the veteran's tinnitus, the veteran has 
reported that he experienced tinnitus during service, but did 
not notice it after service until ten or more years after his 
discharge.  There is no objective evidence or professional 
opinion linking the current tinnitus to the noise exposure 
during service.  The Board concludes that the preponderance 
of the evidence is against a finding that the current 
tinnitus was incurred in service.  Service connection is 
denied both for the hearing loss and for the tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

